                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                 Civil Action No. 5:21-cv-00259


   SHANEKA MANGUM,                               )
                                                 )
                          Plaintiff,             )
                                                 )
                                                                    COMPLAINT
   v.                                            )
                                                 )
   PENNEY OPCO LLC                               )
                                                 )
                                                 )
                                                 )
                                                 )
                          Defendant.             )



        NOW COMES Plaintiff, Shaneka Mangum, by and through the undersigned counsel of

record, complaining of Defendant, Penney OpCo LLC, alleges and says unto this Court:

                                  NATURE OF THE ACTION

        This is an action under Title VII of the Civil Rights Act of 1964, which prohibits

discrimination on the basis of race, color, and sex. Plaintiff, Shaneka Mangum, (hereinafter

“Plaintiff”), brings this action to remedy discriminatory employment practices of her employer,

Penney OpCo LLC (hereinafter “Defendant” or “JC Penny”). Plaintiff alleges that Defendant took

adverse action against Plaintiff’s employment and created a hostile work environment based on

her sex and race/color. This Complaint sets out in detail the relevant instances of unlawful

discrimination perpetrated by Defendant.

                                           PARTIES

   1. Plaintiff is a United States Citizen and was employed by Defendant as a sales floor

        associate at JC Penny located at Cross Creek Mall in Fayetteville, North Carolina.


                                              -1-
           Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 1 of 10
2. At all times relevant herein, Plaintiff is a citizen and resident of North Carolina.

3. At all times relevant herein, Plaintiff was an employee of Defendant within the meaning of

   42 U.S.C. § 12111(4).

4. At all times relevant herein, Defendant was an employer of Plaintiff within the meaning of

   42 U.S.C. § 12111(5).

5. Defendant is a limited liability company registered with the North Carolina Secretary of

   State and incorporated in Virginia with its principle place of business in Texas.

6. Defendant is subject to the personal jurisdiction of this court as they purposely availed

   themselves of conducting activities within the State of North Carolina. Defendant regularly

   conducts business and employs citizens of the State of North Carolina from their

   Fayetteville location and thereby meet the minimum contacts standard set forth in

   International Shoe Co. v. Washington. See Keeton v. Hustler Magazine, Inc., 465 U.S. 770,

   744 (1984); 326 U.S. 310, 315 (1945)).

                               STATEMENT OF FACTS

7. At all relevant times, Plaintiff is an African-American, dark-skinned female employed as

   a Sales Floor Associate in the Men’s Department at Defendant’s Cross Creek Mall location

   in Fayetteville, North Carolina.

8. Plaintiff was initially hired to work for Defendant on or about November 2016.

9. Plaintiff is a celibate woman who has previously been raped.

10. The employees and management at JC Penny are aware of that Plaintiff is a victim of sexual

   violence and her desire to remain single and refrain from sexual activity.

11. From the start, the employees of Defendant began referring to Plaintiff as a “bitch” and

   “hoe.”



                                            -2-
       Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 2 of 10
12. By the beginning of 2017, employees, such as the individual named Cecilia (last name

   unknown), would refer to Plaintiff as a “bitch” over the Public Address System (hereinafter

   “PA System”).

13. In approximately 2017, Plaintiff reported to the store manager at the time, Mr. Walker, that

   she was experiencing harassment.

14. Following contact with Mr. Walker, Plaintiff spoke with Iva (last name unknown) with

   Defendant’s Human Resources Department. During this discussion, Iva (last name

   unknown) stated that she would “see what she could do,” however, nothing was done about

   the ongoing harassment directed towards Plaintiff.

15. In 2018, Plaintiff received a death threat from her store manager who stated, “if you don’t

   have sex, we will kill you.” Plaintiff reported this incident to Human Resources however,

   nothing was done about the continuing harassment.

16. In July 2019, Plaintiff again reported the ongoing harassment to Human Resources,

   however, her complaint was not addressed.

17. In 2019, Plaintiff initiated contact with the Equal Employment Opportunity Commission

   regarding the ongoing discrimination and harassment.

18. In December 2019, customers continuously referred to Plaintiff as racial slurs and called

   her an “it.” Plaintiff’s manager, Doris (last name unknown), overheard these

   communications, did not admonish nor address this conduct, and instead laughed at the

   insults being hurled at the Plaintiff.

19. On January 24, 2020, Plaintiff called the local authorities regarding concerns that

   Defendant’s employees were attempting to sex traffic her.

20. On December 3, 2020, Plaintiff reported the continuing harassment to Christa (last name



                                            -3-
       Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 3 of 10
   unknown), with Human Resources, by telephone.

21. On December 14, 2020, Plaintiff reported the harassment by two coworkers, Donna (last

   name unknown) and Lisa (last name unknown), who were harassing Plaintiff and making

   comments about Plaintiff’s genitals and sexual decisions, to Zach (last name unknown)

   (white) in Human Resources and Barbara Allgood (white), Manager.

22. Throughout her employment with Defendant, Plaintiff has had the following experiences:

       a. Plaintiff was and continues to be referred to as a racial slur. When Plaintiff does

          not react, Defendant’s employees ask her why she is acting like she can’t hear them;

       b. Employees often refer to Plaintiff’s rape and laugh about her past trauma;

       c. Employees make the following sexual comments to plaintiff including, but not

          limited to: “she doesn’t stick nothing up her,” “she’s got good pussy with it,” and

          often discussing Plaintiff’s genitals with each other and customers;

       d. Employees often attempt to set Plaintiff up with men, knowing that Plaintiff does

          not date and is celibate, and send men over to speak with her;

       e. Plaintiff has been hit and consistently touched at work, including on her shoulder

          and back, by Defendant’s employees, including her previous manager Doris (last

          name unknown) although previously indicating to the staff that she does not wish

          to be touched.

23. Employees who have made discriminatory and harassing comments to Plaintiff include,

   but are not limited to:

       a. Retha (last name unknown)(white), cashier, often calls Plaintiff racial slurs and

          talks about Plaintiff’s genitals;

       b. Reed Gaines (white), Store Manager, referred to Plaintiff as a racial slur;”



                                              -4-
       Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 4 of 10
       c. Pat Gallagher, Manager, made statements to Plaintiff that the employees will

             continue to mess with her because she does not have sex. Ms. Gallagher has also

             referred to Plaintiff as a racial slur in front of other employees.

       d. Barbara Allgood (white), who has referred to Plaintiff as a racial slur;

       e. Josie (last name unknown) (Hispanic), Plaintiff’s supervisor, made comments

             about Plaintiff’s sex life and sexual decisions;

       f. Joey (last name unknown) (biracial), Manager Assistant, who often refers to

             Plaintiff as a racial slur;

       g. Carolyn (last name unknown) (African-American), Manager, referred to Plaintiff

             as a racial slur over Defendant’s PA System;

       h. Cecilia (last name unknown) (Hispanic), Manager, referred to Plaintiff as a “bitch”

             over Defendant’s PA System;

       i. Tiffany Henderson (African-American), cashier, often refers to Plaintiff as a racial

             slur and makes comments about Plaintiff genitals and sex life.

24. Plaintiff has not received a raise in two years, while other similarly situated employees

   have received raises.

25. This conduct by Defendant’s employees and management occurs during each of Plaintiff’s

   shifts.

26. On March 17, 2021, Plaintiff was issued a Right to Sue letter by the Equal Employment

   Opportunity Commission. See attached Exhibit 1 – Mangum Right to Sue.

27. The conduct has continued since Plaintiff received the right to sue letter from the EEOC,

   specifically in May, 2021, the following acts occurred:

       a. Employees engaged in conversations with customers, in front of or within hearing



                                              -5-
       Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 5 of 10
           distance from Plaintiff, regarding her previous rape and decision to be celibate.

       b. An employee named Shan Ann, cashier, stated to Plaintiff that the employees joke

           about her rape and celibacy because “you [do] not have sex.”

       c. An employee named Donald (last name unknown), cashier, referred to Plaintiff as

           a racial slur, staking that “they are going to wake the [racial slur] up.” Then began

           laughing when a customer arrived and stated, “they keep calling her a [racial slur].”

       d. Employees Dexter (last name unknown) and Donald (last name unknown) called

           Plaintiff racial slurs while she attempted to assist a white male customer. When

           Plaintiff did not respond, these individuals stated, “she acts like she doesn’t hear

           it,” at which point Plaintiff stated, “I have nothing further to say.”

28. To date, Plaintiff continues to endure verbal harassment during each shift she works at

   Defendant’s Fayetteville location.

                                 FIRST CAUSE OF ACTION
                                     (Sex Discrimination)

29. The allegation set forth in paragraphs 1 through 28 are realleged and incorporated by

   reference as if fully set forth herein.

30. Under Title VII, it is unlawful for an employer “to discriminate against any individual with

   respect to [her] compensation, terms, conditions, or privileges of employment, because of

   . . . sex . . . .” 42 U.S.C. § 2000e-(2)(a)(1).

31. To establish a prima facie case of sex discrimination, Plaintiff must show that (1) she is a

   member of a protected class; (2) she suffered adverse employment action; (3) she was

   performing her job duties at a level that met her employer’s legitimate expectations at the

   time of the adverse employment action; and (4) was replaced by or treated less favorably

   than someone outside her protected class. See McDonnell Douglas Corp. v. Green, 411


                                             -6-
       Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 6 of 10
   U.S. 792, 802 (1973).

32. An adverse employment action is a discriminatory act that ‘adversely affect[s] the terms,

   conditions, or benefits of the plaintiff’s employment.” James v. Booz-Allen & Hamilton,

   Inc., 368 F.3d 371, 375 (4th Cir. 2004).

33. Plaintiff is a member of a protected class as she is female and is a victim of sexual violence.

34. Plaintiff suffered adverse employment action as the consistent harassment has created an

   unbearable working condition for the Plaintiff. Furthermore, Plaintiff has not received

   bonuses or raises in approximately two years.

35. Plaintiff was meeting her employer’s expectations at the time of the adverse action, as she

   was rated as above average to superior on her performance reviews and has had no

   disciplinary actions during her employment with Defendants.

36. Plaintiff was treated less favorably than similarly situated employees as Plaintiff endures

   constant ridicule and harassment that other similarly situated employees do not have to

   face on a daily basis, and other similarly situated employees have received bonuses and

   raises in the last two years, while Plaintiff has not.

                               SECOND CAUSE OF ACTION
                                 (Race/Color Discrimination)
37. The allegations set forth in paragraphs one through thirty-six are realleged and

   incorporated by reference as if fully set forth herein.

38. To establish a prima facie case of race discrimination, Plaintiff must establish the

   following elements: “(1) membership in a protected class; (2) satisfactory job

   performance; (3) adverse employment action; and (4) different treatment from similarly

   situated employees outside the protected class.” Coleman v. Maryland Court of Appeals,

   626 F.3d 187, 190 (4th Cir. 2010) (citing White v. BFI Waste Servs., LLC, 375 F.3d 288,


                                            -7-
       Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 7 of 10
   295 (4th Cir. 2004)).

39. Plaintiff is a member of a protected class as she is dark-skinned, African American.

40. Plaintiff had satisfactory job performance as she was rated as above average to superior on

   her performance reviews and has had no disciplinary actions during her employment with

   Defendants.

41. Defendants took adverse employment action against Plaintiff in that she receives unequal

   pay compared to the white, Hispanic, and biracial employees in the same or similar

   position as her. Plaintiff also has not received a raise in two years, while other individuals

   in the same or similar position as her have received a raise during this timeframe.

   Furthermore, Plaintiff faces consistent ridicule and is called racial slurs, while other

   employees do not endure the same treatment.

                                THIRD CAUSE OF ACTION
                                 (Hostile Work Environment)

42. The allegations set forth in paragraph 1 through 41 are realleged and incorporated by

   reference as if fully set forth herein.

43. “To establish a prima facie claim for a hostile work environment, a plaintiff must show (1)

   unwelcome conduct; (2) based on plaintiff’s [protected class]; (3) sufficiently pervasive or

   severe to alter the condition of employment and to create a hostile work environment; and

   (4) some basis for imputing liability to the employer.” See Matvia v. Baldhead Island

   Mgmt., Inc., 259 F.3d 261, 266 (4th Cir. 2001).

44. Under Faragher v. City of Boca Raton, “[a]n employer is subject to vicarious liability to a

   victimized employee for an actionable hostile environment created by a supervisor with

   immediate (or successively higher) authority over the employee.” 524 U.S. 775, 777

   (1998).


                                             -8-
       Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 8 of 10
45. In addition to the actions of employees, an employer can be liable for a hostile work

   environment that results from the action of customers. See e.g., Dunn v. Washington Cty.

   Hosp., 429 F.3d 689 (7th Cir. 2005); Lockard v. Pizza Hut, Inc., 162 F.3d 1062 (10th Cir.

   1998); Watson v. Blue Circle inc., 324 F.3d 1252 (9th Cir. 2003).

46. Plaintiff was subject to unwelcome conduct based on her sex (female), race (African-

   American), and color (dark-skinned) as she is consistently called racial slurs and endures

   berating by employees, management, and customers who make derogatory statements

   about her sex life and genitals. This conduct has occurred almost consistently for every

   shift that Plaintiff has worked since she began her employ in 2016.

47. The conduct is sufficiently pervasive and sever to alter the condition of employment and

   to create a hostile work environment as Plaintiff is targeted almost every shift and is singled

   out by multiple employees. These unlawful comments are made in front of and to

   customers and other employees, without any regard from Plaintiff’s privacy and the affect

   they may have on Plaintiff.

48. Defendants are liable as Plaintiff has complained to management and human resources on

   numerous occasions throughout her employ with JC Penny, however, Defendants has taken

   no steps to address Plaintiffs concerns. In addition, many of Defendant’s supervisors and

   management members have actively participated in the creation of a hostile work

   environment, making the employer directly liable for their acts.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests this Court:

   A. Order Defendant to make Plaintiff whole by providing appropriate monetary relief in

       the amount of $100,000.00;



                                           -9-
       Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 9 of 10
   B. Order Defendant to expunge Plaintiff’s employment record as necessary to eradicate

       the effects of Defendant’s discriminatory practices;

   C. Order Defendant to make Plaintiff whole by providing compensation for pecuniary

       losses resulting from the unlawful employment practices described herein;

   D. Grant such relief as the Court deems necessary and proper in the public interest; and

   E. Award Plaintiff her attorney’s fees and costs of this action pursuant to Title VII of the

       Civil Rights Act of 1964.

                                   JURY TRIAL DEMAND

   Plaintiff requests a jury trial on all questions of facts raised by this Complaint.



Respectfully submitted this, the 14th day of June, 2021.


                                          MCLAWHORN & RUSSELL PLLC

                                          /s/Christine D. Kidd
                                          Christine D. Kidd
                                          N.C. State Bar No. 56518
                                          Christine@mclawfirmnc.com
                                          McLawhorn & Russell, PLLC
                                          8801 Fast Park Drive, Suite 307
                                          Raleigh, NC 27617
                                          Telephone: (919) 364-8975
                                          Facsimile: (919) 646-4032
                                          Attorney for Plaintiff




                                           - 10 -
      Case 5:21-cv-00259-M Document 1 Filed 06/14/21 Page 10 of 10
